Equity One, Inc. 1600 NE Miami Gardens Drive North Miami Beach, FL33179 305-947-1664 For additional information Greg Andrews, EVP and Chief Financial Officer FOR IMMEDIATE RELEASE: Equity One Reports Second Quarter 2008 Operating Results NORTH MIAMI BEACH, FL; July 29, 2008 Equity One, Inc. (NYSE:EQY), an owner, developer, and operator of shopping centers announced today its financial results for the three months and six months ended June 30, 2008. Financial Highlights Funds From Operations (FFO) for the second quarter was $23.3 million, or $0.32 per diluted share, compared to $25.2 million and $0.34 per diluted share for the same period in 2007.FFO for the six months ended June 30, 2008 was $55.9 million, or $0.76 per diluted share, compared to $54.9 million, or $0.74 per diluted share for the same period in 2007. Net income for the quarter was $29.4 million, or $0.40 per diluted share, compared to $12.9 million and $0.17 per diluted share for the same period in 2007.Net income for the six months ended June 30, 2008 was $50.3 million, or $0.68 per diluted share, compared to $32.9 million, or $0.44 per diluted share for the same period in 2007.Net incomefor the three months and six months ended June 30, 2008included gains on sales of $18.0 million.Net incomefor the three months and six months ended June 30, 2007 included gains on sales of $0.5 million and $3.3 million, respectively. Operating Highlights For the three months ended June 30, 2008, same-property net operating income decreased 2.9% as compared to the same period in 2007.The decrease was primarily due to lower occupancy, lower CAM and tax recovery income, and the timing of percentage rents. At June 30, 2008, the company’s core operating portfolio was 92.8% occupied.On a same-property basis, occupancy increased by 40 bps as compared to March 31, 2008 and declined by 110 bps as compared to June 30, 2007. During the second quarter, the company executed 58 new leases totaling 255,664 square feet at an average rental rate of $14.79 per square foot, representing a 17.8% increase over prior rents on a same-space cash basis.Also during the second quarter, the company renewed 81 leases for 168,001 square feet for an average rental rate increase of 8.6% to $18.50 per square foot on a cash basis.In addition, the company renewed 17 leases for 132,691 square feet subject to tenant renewal option for an average rental rate increase of 7.6% to $9.73 per square foot on a cash basis. "Considering the current state of the retail sector, we are pleased with our operating activities during the quarter," stated Jeff Olson, Chief Executive Officer. "Our accomplishments included a 40 basis point improvement in sequential occupancy, healthy rent spreads and building a strong pipeline of leases under negotiation.
